Title: James Madison to C. Fenimore Williston, 13 May 1836
From: Madison, James
To: Williston, C. Fenimore


                        
                            
                                
                            
                            
                                
                                    
                                
                                May 13th. 1836.
                            
                        
                        
                        I have recd. sir your letter of the 6th. I know of no propositions to codify the laws of the United States,
                            or of any particular state on the plan of Mr. Bentham other than those made by Mr B himself. Most of the states have
                            doubtless revised their laws, with a view to their general improvement, and adaptation of them to the change of Government
                            by the Declaration of Independence—such were the objects of Va in her revised Code, prepared immediately after that
                            event. The work has been long out of Print and perhaps may not easily be found. The particular task executed by Mr.
                            Livingston on the subject of penal Laws, is probably not unknown to you—In my very feeble condition, in the 86th. year of
                            my age, and with serious inroads on my health, I must be pardoned for referring you to other sources for answers to your
                            enquiries—At Washington there are individuals from every state, who can readily answer such. With friendly respects
                        
                        
                            
                                J. M.
                            
                        
                    